DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-10, 12-27 are pending in this instant application. Claim 1, 3-10 are amended. Claim 11 is cancelled. Claims 26 and 27 are newly added, although the numbering of claim 27 is wrongfully put as claim 26 by applicant. Although claim 2 is indicated by Applicant as amended, it actually appears cancelled. 

Applicant traverses Double Patenting rejections made in the previous Office Action, citing MPEP § 804, that the rejection was not articulated enough. In this Office Action Examiner tries to be more precise and articulated in explaining the reason(s) of Double Patenting rejection. 

Examiner thus makes this Office Action non-final.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered.
In light of newer interpretation and few newly found references, the indication of allowable claims altered in this Office Action. In other words, some of the claims which 
Double Patenting rejections are articulated better manner, aided by tables for side by side comparison. The action is made Non-Final again.

Claim Objections
Claims 2, 14, 15, and 26 are objected to because of the following informalities: 

Claim 2 does not recite any limitation, probably meant for a cancelled claim, however, the status is indicated as amended claim. Proper indication of the claim that it is cancelled is required. 

Claim 14, 15 recite limitation, “wherein the location of interest is a location of a live event”, which appears to be a verbose, since in the base claim 1, the limitation is clearly recited [claim 1 recites, “the location of interest being a location of a live event”]. Thus the verbose recitation in claims 14, and 15 should be removed. 

Claim 26 includes underlining after limitation ‘live event’ in line 5, although claim 26 is NEW claim. According to 37 CFR 1.121, underlining are meant for amended claims only [See MPEP § 714]. New claims should not contain any underlining. 

Claim 26 is recited twice. Examiner thinks the 2nd instance of the claim 26 is meant for claim 27. Clear numbering of the claims is required in the claim-set.


Double Patenting
(Statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

(Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejection Against Patent 10,602,045

Instant Application 
Patent 10,602,045
1. A computer implemented method comprising: 
determining a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event,

wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users,



















wherein the prioritizing views results in an occurrence of image data of a higher priority view being displayed with an indicator indicating a higher priority; and displaying data of the crowdsourced image data representing the live event.


determining, by one or more processor, a location of interest; and 

obtaining, by one or more processor, image data from one or more camera device about the location of interest, wherein the obtaining includes prioritizing views from camera devices of the one or more camera device, wherein the location of interest is a location of a live event, and wherein the prioritizing is based on each of: (a) image quality of views of the camera devices, (b) a proximity of the camera devices to the live event, (c) a history of usage of users of the camera devices during the live event, and (d) a history of usage of users of the camera devices during a past event.
2. The method of claim 1, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of camera devices, wherein crowdsourced image data includes image data representing the live event.

9. The method of claim 1, wherein the prioritizing views results in an occurrence of each of (a) image data of a prioritized view transitioning from an undisplayed state to a displayed state, (b) image data from a higher priority view being displayed in a larger size than a lower priority view, and (c) image data of a higher priority view being displayed with an indicator indicating a higher priority.



1. …
the prioritizing is based on each of: (a) image quality of views of the camera devices …
4. The computer implemented method of claim 1, wherein the prioritizing is in dependence on a proximity of the camera devices to the live event.
1….
the prioritizing is based on each of: … (b) a proximity of the camera devices to the live event,

12. The method of claim 1, wherein the prioritizing is based on a history of usage of users of the camera devices during a current live event.
6. The computer implemented method of claim 1, wherein the prioritizing is in dependence on a history of usage of users of the camera devices during the live event.
12. The method of claim 1, wherein the prioritizing is based on a history of usage of users of the camera devices during a current live event.
7. The computer implemented method of claim 1, wherein the prioritizing is in dependence on a history of usage of a user of a camera device of the camera devices during a past live event.
13. The method of claim 1, wherein the prioritizing is based on a history of usage of users of the camera devices during a past event.
8. The computer implemented method of claim 1, wherein the prioritizing views results in an occurrence of each of 
(a) image data of a prioritized view transitioning from an undisplayed state to a displayed state, (b) image data from a higher priority view being displayed in a larger size than a lower priority view, and 
.  

(a) image data of a prioritized view transitioning from an undisplayed state to a displayed state, (b) image data from a higher priority view being displayed in a larger size than a lower priority view, and 

wherein the prioritizing views results in an occurrence of image data of a 
prioritized view transitioning from an undisplayed state to a displayed state.
9. The method of claim 1, 

wherein the prioritizing views results in an occurrence of each of (a) image data of a prioritized view transitioning from an undisplayed state to a displayed state …
10. The computer implemented method of claim 1, wherein the prioritizing views results in an occurrence of
image data from a higher priority view being displayed in a larger size than a lower priority view.
9. The method of 
claim 1, wherein the prioritizing views results in an occurrence of each of …
(b) 
image data from a higher priority view being displayed in a larger size than a lower priority view, ….
12. The computer implemented method of claim 1, wherein the obtaining includes establishing a geofence and determining devices within the geofence.
3. The method of 
claim 1, wherein the obtaining includes establishing a geofence and determining devices within the geofence.
13. The computer implemented method of claim 1, wherein the obtaining includes 




wherein the obtaining includes establishing a geofence to define a determined 3geofence and determining devices within the geofence, the establishing a geofence is in dependence on a number of devices in an area about the live event.
5. The method of claim 1, 
[1. … wherein the location of interest is a location of a live event]

wherein the obtaining includes establishing a geofence to define a determined geofence and determining devices within the geofence, the establishing a geofence being based on … a number of devices in an area about the live event.
15. The computer implemented method of claim 1, 
wherein the location of interest is a location of a live event, 




[1. … wherein the location of interest is a location of a live event]



geofence, wherein the establishing a geofence is in dependence on one or more current operator input of an operator user entered into a user interface of a manager system, and wherein the manager system initiates communication with the 
camera devices within the geofence responsively to the identifying.
7. The method of 
claim 1, wherein the obtaining includes …establishing a geofence and identifying certain camera devices within the geofence, wherein the establishing a geofence is based on one or 
more current operator input of an operator user entered into a user interface of a manager system, and wherein the manager system initiates communication with devices of the certain camera devices within the geofence responsively to the establishing the geofence.
17. The computer implemented method of claim 1, 

geofence, wherein the establishing a geofence is based on one or more current operator input of an operator entered into a user interface of a manager system, wherein the establishing is performed so that the manager system defines X, Y and Z boundaries of the geofence based on one or more input of the operator into a user interface of the manager system.





sending 
one or more prompt message to a camera device 

of a user of the plurality of users for prompting the user of the camera device 
the one or more prompt message is performed while live image data from the camera device is being displayed on a display, and wherein the one or more prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event.


sending, by the one or more processor, one or more prompt message to a camera device of the one or more camera device for prompting 
of a user of the camera device to operate the camera device, wherein the sending, by the one or more processor, 


prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, …







sending 
one or more prompt message to a camera device 


one or more prompt message is performed while live image data from the camera device is being displayed on a display, and wherein the one or more prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a location of the live event and the camera device.



one or more prompt message is performed while live image data from the camera device is being displayed on a display, and wherein the 
prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a location of the live event and the camera device.







sending 
one or more prompt message to a camera device of a user of the plurality of users for 
prompting the user of the camera device to operate the camera device, wherein the sending the 

one or more prompt message is performed while live image data from the camera device is being displayed on a display, wherein the live event is a location changing live event and
wherein the one or more prompt message 
prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a current 

prompting of a user of the camera device to operate the camera device, wherein the sending, by the one or more processor, the 
one or more prompt message is performed while live image data from the camera device is being displayed on a display, and 

wherein the prompt message 
prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a location of the live event and the camera device.







sending 
one or more prompt message to a camera device of a user of the plurality of users for 
prompting of the user of the camera device to operate the camera device, wherein the sending 
the one or more prompt message is performed while live image data from the camera device is being displayed on a display, 


based on one or more input entered into a user interface of a manager system
by an operator of the manager system, the user interface of the manager system being remote from the camera device, 

wherein the live event is a location changing live event 
and wherein the one or more prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a current location of the location changing live event and the camera device.

prompting of a user of the camera device to operate the camera device, 
wherein the sending, by the one or more processor, 

the one or more prompt message is performed while live image data from the camera device is being displayed on a display, 



15. … 
based on one or more input entered into a user interface of the manager system by an operator of the manager system, the user interface of the manager system being remote from the camera device, …



and wherein the prompt message prompts the user of the camera 
device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, wherein the method includes automatically defining the one or more prompt message based on a 
location of the live event and the camera device.

determining 
a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event 








wherein the obtaining includes establishing a geofence and identifying camera devices within the 

operator input of an operator user entered into a user interface of a manager system, and wherein the manager system initiates communication with the camera devices 
within the geofence responsively to the identifying; and

displaying data of the crowdsourced image data representing the live event.


determining, by one or more processor, 
a location of interest; and obtaining, by one or more processor, image data from one or more camera device about the location of interest, wherein the obtaining includes prioritizing views from camera devices of the one or more camera device, wherein the location of interest is a location of a live event, and 

7. The method of claim 1, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of camera devices, wherein crowdsourced image data includes image data representing the live event, 

wherein the obtaining includes 
establishing a geofence and identifying certain camera devices within the 

operator input of an operator user entered into a user interface of a manager system, and wherein the manager system initiates communication with devices of the certain camera devices 
within the geofence responsively to the establishing the geofence.

determining a location of interest, 
the location of interest being a location of a live event; 

obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, 
wherein crowdsourced image data includes image data representing the live event, 



wherein the method includes sending 

one or more prompt message to a camera device of a user of the plurality of users for prompting the user of the camera device to operate the camera device, wherein the sending the 

one or more prompt message is performed while live image data from the camera device is being displayed on a display, and 
wherein the one or more prompt message prompts the user of the camera device to change one or more of a location or 

displaying data of the crowdsourced image data representing the live event.

determining, by one or more processor, 
a location of interest; and 









obtaining, by one or more processor, image data from one or more camera device about the location of interest, wherein the location of interest is a location of a location changing live event, 

wherein the method includes sending, by the one or more processor, 
one or more prompt message to a camera device of the one or more camera device for prompting of a user of the camera device to operate the camera device, wherein the sending, by the one or more processor, the 
one or more prompt message is performed while live image data from the camera device is being displayed on a display, and 
wherein the prompt message prompts the user of the camera device to change one 
optimize a representation of the live event, ...


Claims 1, 3-10, 12-21, 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2+9, 2+9, 2-+9, 2+9+12, 2+9+12, 2+9+13, 2+9, 2+9, 2+9, 2+9+3, 2+9+4, 2+9+5, 2+9+5, 2+9+7, 2+9+8, 2+9, 2+9+14, 2+9+14, 2+9+15, 2+9+7, 2+9+14 respectively of U.S. Patent No. 10,602,045. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,602,045. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,602,045.
Examiner furnished the conflicting claims in a tabular format above. Lines containing similar conflicting recitations are arranged, as best possible, next to one another for understanding the similarities and difference between the claims.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. For example, limitations, “location of interest being a location of a live event”, crowdsourced image data from a plurality of users”, “wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users,” and “higher priority view being displayed with an indicator indicating a higher priority” of the instant application are found in the conflicting claims 1, 2 and 9, although their location are spread over the body of the claims. Nevertheless, the combination of claims 2 and 9 contain all the conflicting limitations recited in the claim 1 of instant application. Other claims of the instant application are also met and encompassed by the scopes of the Patent as is evident from the table above. For ease of understanding, at least for claim 1, the conflicting limitations are modified with similar font styles (e.g. boldface, italics, underlining and combinations thereof).

Combining claims in the Patent to yield the limitation of a claim in the instant application is obvious step for one of ordinary skill in the art, since both of the patent and the application pertain to same invention. 

Rejection against Patent 9,955,061
Claims 1, 3-10, 12-21, 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2+8, 2+8+9, 2+8+9, 2+8+9, 2+8+9, 2+8+9, 2+8, 2+8, 2+8, 2+8, 2+8+3, 2+8+4, 2+8+4, 2+8+5, 2+8+6, 2+8+15, 2+8+17, 2+8+17, 2+8+18, 2+8, and 2+8 respectively of U.S. Patent No. 10,602,045. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 9,855,061. Furthermore, the scopes of the claims on the Patent No. 9,855,061.

Examiner hasn’t furnished the conflicting claims in a tabular format like the rejection before, since it is a very time consuming effort. However, similar approach could easily be undertaken for rejection against Patent No. 9,855,061 as well. 

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. For example, limitations, “location of interest being a location of a live event”, “crowdsourced image data from a plurality of users”, “wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users,” and “higher priority view being displayed with an indicator indicating a higher priority” of the instant application are found in the conflicting claims 1, 2 and 8, although their location are spread over the body of the claims. Nevertheless, the combination of claims 2 and 9 contain all the conflicting limitations of claim 1 of the instant application. Other claims of the instant application are also met and encompassed by the scopes of the Patent as is evident from a simple side-by-side reading. 

Combining claims in the Patent to yield the limitation of a claim in the instant application is obvious step for one of ordinary skill in the art, since both of the patent and the application pertain to same invention. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1, 3-4, 8-10, 12, 13, 15, 24, 25 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Black et al. (2014/0036090, hereinafter Black).

Regarding claim 1, Black discloses a computer implemented method (abstract, claim 1) comprising: 
determining a location of interest (areas 104, 110 is/are determined, figs. 1a,b, ¶0021-0029),


obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest (image data is crowdsourced from many users within area 104/110 having their own camera device, and the event could be live event like a riot or a hot air balloon event – ¶0020-0023, figs. 1a, b),

wherein crowdsourced image data includes image data representing the live event (image data is crowdsourced from many users within area 104/110 having their own camera device, and the event could be live event like a riot or a hot air balloon event – ¶0020-0023, figs. 1a, b), 
wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users (stream 1 is understood as prioritized, since it is private, listed on the top of selection region 304, symbolled as open dot, and the location of interest is determined centered around the private stream 1 – ¶0032.
Optionally, during viewing the switching from video stream to video stream is performed in an automated or pseudo-random manner, and is optionally based on predetermined criteria such as for instance displaying streams with motion exceeding a threshold level, displaying streams that contain people, or displaying streams having the highest video quality (lighting, contrast, etc.) – ¶0025.
Here selecting which stream to be displayed is understood as setting priority of one stream over another. Also see ¶0027),
wherein the prioritizing views results in an occurrence of image data of a higher priority view being displayed with an indicator indicating a higher priority (stream 1 is understood as prioritized, since it is private, listed on the top of selection region 304, symbolled as open dot, and the location of interest is determined centered around the private stream 1 – ¶0032.
Optionally, during viewing the switching from video stream to video stream is performed in an automated or pseudo-random manner, and is optionally based on predetermined criteria such as for instance displaying streams with motion exceeding a threshold level, displaying streams that contain people, or displaying streams having the highest video quality (lighting, contrast, etc.) – ¶0025.
Here selecting which stream to be displayed is understood as setting priority of one stream over another. Also see ¶0027.
Here, as seen from fig. 4, “(Private)” string is understood as in indicator indicating a higher priority. Also open dot in fig. 3, can reasonably be understood as a symbol indicating priority over other streams, shown as black dot.); and 
displaying data of the crowdsourced image data representing the live event (figs. 3-5. ¶0025-0034).  


Regarding claim 3, Black discloses the computer implemented method of claim 1, wherein the prioritizing is in dependence on image quality of views of the camera devices (stream 1 is understood as prioritized, since it is private, listed on the top of selection region 304, symbolled as open dot, and the location of interest is determined centered around the private stream 1 – ¶0032.
Optionally, during viewing the switching from video stream to video stream is performed in an automated or pseudo-random manner, and is optionally based on predetermined criteria such as for instance displaying streams with motion exceeding a threshold level, displaying streams that contain people, or displaying streams having the highest video quality (lighting, contrast, etc.) – ¶0025. Here selecting which stream to be displayed is understood as setting priority of one stream over another. Also see ¶0027).  

Regarding claim 4, Black discloses the computer implemented method of claim 1, wherein the prioritizing is in dependence on a proximity of the camera devices to the live event (stream 1 is understood as prioritized, since it is private, listed on the top of selection region 304, symbolled as open dot, and the location of interest is determined centered around the private stream 1 – ¶0032.
Optionally, during viewing the switching from video stream to video stream is performed in an automated or pseudo-random manner, and is optionally based on predetermined criteria such as for instance displaying streams with motion exceeding a threshold level, displaying streams that contain people, or displaying streams having the highest video quality (lighting, contrast, etc.) – ¶0025. Here selecting which stream to be displayed is understood as setting priority of one stream over another. Also see ¶0027. 
The user selects stream 3 from the selecting region 304, since the current location of the source of video stream 3 is close to the location of the interesting activity – ¶0035).  

Regarding claim 8, Black discloses the computer implemented method of claim 1, wherein the prioritizing views results in an occurrence of each of (a) image data of a prioritized view transitioning from an undisplayed state to a displayed state ((For instance, during viewing of stream 1 as described supra with reference to FIG. 4 the user notices interesting activity that is occurring away from the source of video stream 1, but still within the user-selected geographic area. The user selects stream 3 from the selecting region 304, since the current location of the source of video stream 3 is close to the location of the interesting activity. The display window 402 is reformatted to define a split window 502a/502b, and video stream data for video stream 3 are displayed side-by-side with the video stream data for video stream 1 – ¶0035)), 
(b) image data from a higher priority view being displayed in a larger size than a lower priority view (Optionally, the user may view one selected stream in a large window and another selected stream in a smaller window, such as for instance in a picture-in-picture mode of display – ¶0035), and 
symbolled as open dot, and the location of interest is determined centered around the private stream 1 – ¶0032.
Optionally, during viewing the switching from video stream to video stream is performed in an automated or pseudo-random manner, and is optionally based on predetermined criteria such as for instance displaying streams with motion exceeding a threshold level, displaying streams that contain people, or displaying streams having the highest video quality (lighting, contrast, etc.) – ¶0025.
Here selecting which stream to be displayed is understood as setting priority of one stream over another. Also see ¶0027.
Here, as seen from fig. 4, “(Private)” string is understood as in indicator indicating a higher priority. Also open dot in fig. 3, can reasonably be understood as a symbol indicating priority over other streams, shown as black dot.).  

Regarding claim 9, Black discloses the computer implemented method of claim 1, wherein the prioritizing views results in an occurrence of image data of a prioritized view transitioning from an undisplayed state to a displayed state (For instance, during viewing of stream 1 as described supra with reference to FIG. 4 the user notices interesting activity that is occurring away from the source of video stream 1, but still within the user-selected geographic area. The user selects stream 3 from the selecting region 304, since the current location of the source of video stream 3 is close to the location of the interesting activity. The display window 402 is reformatted to define a split window 502a/502b, and video stream data for video stream 3 are displayed side-by-side with the video stream data for video stream 1 – ¶0035).  

Regarding claim 10, Black discloses the computer implemented method of claim 1, wherein the prioritizing views results in an occurrence of image data from a higher priority view being displayed in a larger size than a lower priority view (Optionally, the user may view one selected stream in a large window and another selected stream in a smaller window, such as for instance in a picture-in-picture mode of display – ¶0035).  

11. (Cancelled Without Prejudice or Disclaimer).  

Regarding claim 12, Black discloses the computer implemented method of claim 1, wherein the obtaining includes establishing a geofence and determining devices within the geofence (¶0020-0023, Figs. 1a, b, 2. When it is determined that a source of video stream data is present within a geographic area that encompasses the user defined point or location, then the user is notified and/or given the option to view the video stream data from that source – ¶0023).
 
Regarding claim 13, Black discloses the computer implemented method of claim 1, wherein the obtaining includes establishing a geofence to define a determined geofence and determining devices within the geofence (¶0020-0023, Figs. 1a, b, 2. When it is determined that a source of video stream data is present within a geographic area that encompasses the user defined point or location, then the user is notified and/or given the option to view the video stream data from that source – ¶0023), 
the establishing a geofence being based on one or more current input of an operator user entered into a user interface (¶0023. User interface is inherent.).  

Regarding claim 15, Black discloses the computer implemented method of claim 1, wherein the location of interest is a location of a live event (video is streamed from the sources' current location, ¶0020. Stream covers live event like hot air balloon or a riot, ¶0021-0022. Optionally, the geographic area 110 is redefined one or more times during an event. For instance the fixed center point (+) is adjusted to follow the movement of a mob during a riot or to follow the progress of the hot air balloons during a hot air balloon race, etc. – ¶0022. At some point, the second user wishes to receive a more complete coverage of the events that are unfolding during the riot. The second user therefore selects one or more of the sources of public video streams, which are indicated using the circular dots within the geographic area 104 of FIG. 1A – ¶0025),
wherein the obtaining includes establishing a geofence to define a determined geofence and determining devices within the geofence (¶0020-0023, Figs. 1a, b, 2. When it is determined that a source of video stream data is present within a geographic area that encompasses the user defined point or location, then the user is notified and/or given the option to view the video stream data from that source – ¶0023), the establishing a geofence is in dependence on a type of the live event (For instance the fixed center point (+) is adjusted to follow the movement of a mob during a riot or to follow the progress of the hot air balloons during a hot air balloon race, etc…. For instance, in the 

Regarding claim 24, Black discloses a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method (By way of several specific and non-limiting examples, the display device 210 is one of a smartphone, a tablet computer, a laptop computer, a desktop computer, a Personal Digital Assistant (PDA), a television, etc. – ¶0029. Processing circuit, processor and computer readable storage medium are inherent for any of the aforementioned devices) comprising:
determining a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event, wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users, wherein the prioritizing views results in an occurrence of image data of a higher priority view being displayed with an indicator indicating a higher priority; and displaying data of the crowdsourced image data representing the live event (see substantively similar claim 1 rejection above).
 
Regarding claim 25, Black discloses a system (system 200, fig. 2) comprising: 
a memory; 

program instructions executable by the one or more processor via the memory to perform a method (By way of several specific and non-limiting examples, the display device 210 is one of a smartphone, a tablet computer, a laptop computer, a desktop computer, a Personal Digital Assistant (PDA), a television, etc. – ¶0029. Besides system 200 of fig. 2, system can also be reasonably understood implemented in any of the aforementioned computing devices. Memory, and processor communicating with the memory to execute program instructions is inherent in a computer, PDA and/or smartphone), the method comprising: 
determining a location of interest, the location of interest being a location of a live event; obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest, wherein crowdsourced image data includes image data representing the live event, wherein the obtaining includes prioritizing views from respective camera devices of the plurality of users, wherein the prioritizing views results in an occurrence of image data of a higher priority view being displayed with an indicator indicating a higher priority; and displaying data of the crowdsourced image data representing the live event (see substantively similar claim 1 rejection above).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Assuncao et al. (2014/0067487, hereinafter Assuncao).

Regarding claims 5 and 6, Black discloses the computer implemented method of claim 1, except, wherein the prioritizing is in dependence on a history of usage of users of the camera devices during the live event.  

Assuncao however discloses a system that prioritized information using crowdsourcing (abstract, ¶0008), where Tuple information 600 is used in determining the priority of the source (fig. 6, ¶0093), wherein, the tuple includes the amount of time that the event has been reported and unaddressed. Here, the parameter, ‘the amount of time that the event has been reported and unaddressed’ is reasonably understood as, history of usage of users of the camera devices.
the amount of time that the event has been reported and unaddressed, to obtain, wherein the prioritizing is in dependence on a history of usage of users of the camera devices during the live event, because, inclusion of such approach would strengthen the overall system in selecting a priority of a reporting entity.

Regarding claim 7, Black discloses the computer implemented method of claim 1, except, wherein the prioritizing is in dependence on a history of usage of a user of a camera device of the camera devices during a past live event.  

Assuncao however discloses a system that prioritized information using crowdsourcing (abstract, ¶0008), where in addition to the importance of the geographical location of a reporting entity, the reputation of the reporting entity based on previous event report can be used in determination of the overall priority of an event (¶0063).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Black to include the teaching of ascertaining the priority of an event based on past event reporting, to obtain, wherein the prioritizing is in dependence on a history of usage of a user of a camera device of the camera devices . 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Qiu (2013/0331128).

Regarding claim 14, Black discloses the computer implemented method of claim 1, wherein the location of interest is a location of a live event (video is streamed from the sources' current location, ¶0020. Stream covers live event like hot air balloon or a riot, ¶0021-0022. Optionally, the geographic area 110 is redefined one or more times during an event. For instance the fixed center point (+) is adjusted to follow the movement of a mob during a riot or to follow the progress of the hot air balloons during a hot air balloon race, etc. – ¶0022. At some point, the second user wishes to receive a more complete coverage of the events that are unfolding during the riot. The second user therefore selects one or more of the sources of public video streams, which are indicated using the circular dots within the geographic area 104 of FIG. 1A – ¶0025), 
wherein the obtaining includes establishing a geofence to define a determined 3geofence and determining devices within the geofence (¶0020-0023, Figs. 1a, b, 2. When it is determined that a source of video stream data is present within a geographic area that encompasses the user defined point or location, then the user is notified and/or given the option to view the video stream data from that source – ¶0023), the establishing a geofence being based on one or more current input of an operator user entered into a user interface (¶0023. User interface is inherent),

However, Qiu discloses that a geofence can be defined by any arbitrary number of devices (¶0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Black to include the teaching of Qiu of defining a geofence using any arbitrary number of devices, to obtain, the establishing a geofence is in dependence on a number of devices in an area about the live event, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Wells et al. (US 2016/0049014, hereinafter Wells).

Regarding claim 17, Black discloses the computer implemented method of claim 1, wherein the obtaining includes establishing a geofence to define a determined geofence and identifying camera devices within the geofence (¶0020-0023, Figs. 1a, b, 2. When it is determined that a source of video stream data is present within a geographic area that encompasses the user defined point or location, then the user is notified and/or given the option to view the video stream data from that source – ¶0023), 
FIG. 1B depicts a variation of the system that is shown in FIG. 1A. In particular, the geographic area 110 in FIG. 1B is a circular area that is centered on a fixed point, as indicated by the cross-marker (+). The same group of video stream sources that is shown in FIG. 1A is also shown in FIG. 1B, but since the center of the geographic area 110 is different than the center of the geographic area 104, some of the square dots are now shown inside the geographic area 110 and some of the circular dots are now shown outside of the geographic area 110. In the example that is shown in FIG. 1B, the geographic area 110 does not change during an event. Optionally, the geographic area 110 is redefined one or more times during an event. For instance the fixed center point (+) is adjusted to follow the movement of a mob during a riot or to follow the progress of the hot air balloons during a hot air balloon race, etc. Optionally, the geographic area is a different geometric shape, such as for instance a square area or a triangular area. Optionally, the geographic area is an irregular shape, for instance a shape that is defined by geographic features or boundaries, including specific roadways, waterways, etc. The size of the geographic area may depend on the nature of an event that is occurring within the geographic area, or it may be defined in absolute terms based on either default or user defined parameters. For instance, in the example of a hot air balloon race the geographic area may be an elongated area that extends along at least a portion of the race route. On the other hand, in the example of a riot or a demonstration the geographic area may be a circular area with a radius of 200 meters, relative to a specific fixed point, etc. – ¶0022), wherein the establishing is performed so that the Optionally, the geographic area is a different geometric shape, such as for instance a square area or a triangular area. Optionally, the geographic area is an irregular shape, for instance a shape that is defined by geographic features or boundaries – ¶0022).

Black is not found disclosing explicitly that the boundaries are defined using X, Y and Z coordinates. 
However Wells discloses a geofence boundary includes a geofence boundary defined by Global Positioning System (GPS) coordinates, two-dimensional geo-space (X, Y) information, three-dimensional (X, Y, Z) geo-space information, two or more street names, or latitude and longitude coordinates (see claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to define the boundaries of geofence of Black using three-dimensional (X, Y, Z) geo-space information of Wells, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Claim(s) 26, 27, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Cooper et al. (9,288,374, hereinafter Cooper).
Regarding claim 26, Black discloses a computer implemented method (abstract, ¶0007, claims 1-24) comprising: 


obtaining image data, wherein the obtaining includes obtaining for display crowdsourced image data from a plurality of users located about the location of interest (image data is crowdsourced from many users within area 104/110 having their own camera device, and the event could be live event like a riot or a hot air balloon event – ¶0020-0023, figs. 1a, b), 

wherein crowdsourced image data includes image data representing the live event (image data is crowdsourced from many users within area 104/110 having their own camera device, and the event could be live event like a riot or a hot air balloon event – ¶0020-0023, figs. 1a, b),

wherein the obtaining includes establishing a geofence and identifying camera devices within the geofence (¶0020-0023, Figs. 1a, b, 2. When it is determined that a source of video stream data is present within a geographic area that encompasses the user defined point or location, then the user is notified and/or given the option to view the video stream data from that source – ¶0023. Camera devices that are streaming are identified within geofence as seen from figs. 3, 4), wherein the establishing a geofence is in dependence on one or more current operator input of an operator user entered into Optionally, the geographic area 110 is redefined one or more times during an event. For instance the fixed center point (+) is adjusted to follow the movement of a mob during a riot or to follow the progress of the hot air balloons during a hot air balloon race, etc. Optionally, the geographic area is a different geometric shape, such as for instance a square area or a triangular area. Optionally, the geographic area is an irregular shape, for instance a shape that is defined by geographic features or boundaries, including specific roadways, waterways, etc. The size of the geographic area may depend on the nature of an event that is occurring within the geographic area, or it may be defined in absolute terms based on either default or user defined parameters. For instance, in the example of a hot air balloon race the geographic area may be an elongated area that extends along at least a portion of the race route. On the other hand, in the example of a riot or a demonstration the geographic area may be a circular area with a radius of 200 meters, relative to a specific fixed point, etc. – ¶0022
The variation that is depicted in FIG. 1B supports a selection, by a user, of a specific point or location from which the user wishes to receive streamed video data. For instance, the user may specify latitude and longitude coordinates or other similar values, or the user may specify a specific intersection, a specific address or a recognizable landmark, etc. When it is determined that a source of video stream data is present within a geographic area that encompasses the user defined point or location, then the user is notified and/or given the option to view the video stream data from that source – ¶0023), and displaying data of the crowdsourced image data representing the live event (abstract, ¶0023, ¶0025).  


However Cooper discloses a system for remote imaging using a camera, where the imaging server may also prompt the user to position or orientation of the camera device or a subject prior to taking a picture (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Black to prompt user of the imaging devices 202, 204, 206 within the geofence 104 and/or 110 by the streaming system 208 to adjust the position and/or orientation of the imaging devices 202, 204, 206 or a subject prior to taking a picture, to obtain, wherein the manager system initiates communication with the camera devices within the geofence responsively to the identifying, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.

Regarding claim 27 [Applicant probably had typo when indicating the claim as claim 26], Black discloses a computer implemented method (abstract, ¶0007, claims 1-24) comprising:
determining a location of interest (areas 104, 110 is/are determined, figs. 1a,b, ¶0021-0029), the location of interest being a location of a live event (video is streamed from the sources' current location, ¶0020. Stream covers live event like hot air balloon or a 

wherein crowdsourced image data includes image data representing the live event (image data is crowdsourced from many users within area 104/110 having their own camera device, and the event could be live event like a riot or a hot air balloon event – ¶0020-0023, figs. 1a, b), and displaying data of the crowdsourced image data representing the live event (abstract, ¶0023, ¶0025).

Black is not found disclosing explicitly the limitation of, wherein the method includes sending one or more prompt message to a camera device of a user of the plurality of users for prompting the user of the camera device to operate the camera device, wherein the sending the one or more prompt message is performed while live image data from the camera device is being displayed on a display, and wherein the one or more prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event.
However Cooper discloses a system for remote imaging using a camera, where the imaging server may also prompt the user to position or orientation of the camera device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Black to prompt user of the imaging devices 202, 204, 206 within the geofence 104 and/or 110 by the streaming system 208 to adjust the position and/or orientation of the imaging devices 202, 204, 206 or a subject prior to taking a picture for a better captured image, the prompt being made real-time during capture of the live event, to obtain, wherein the method includes sending one or more prompt message to a camera device of a user of the plurality of users for prompting the user of the camera device to operate the camera device, wherein the sending the one or more prompt message is performed while live image data from the camera device is being displayed on a display, and wherein the one or more prompt message prompts the user of the camera device to change one or more of a location or orientation of the camera device to optimize a representation of the live event, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.

Regarding claim 16, and 18, the recited subject matter is understood substantively discussed with reference to claims 26, and 27 discussed above. 

Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 19, wherein the method includes automatically defining the one or more prompt message based on a location of the live event and the camera device.  

Regarding claim 20, wherein the method includes automatically defining the one or more prompt message based on a current location of the location changing live event and the camera device.  

Regarding claim 21, wherein the method includes automatically defining the one or more prompt message based on a current location of the location changing live event and the camera device.  

Regarding claim 22, wherein the method includes sending differentiated prompt messages to first and second camera devices associated respectively to a first user and a second user of the plurality of users, wherein the differentiated prompt messages 

Regarding claim 23, wherein the method includes sending differentiated prompt messages to first and second camera devices associated respectively to a first user and a second user of the plurality of users, wherein the differentiated prompt messages prompt the first user and the second user, respectively, to change one or more of a location or orientation of their 5respective camera device to optimize a representation of the live event, wherein the live event is a location changing live event, wherein the method includes automatically defining and updating the differentiated prompt messages based on a current location of the location changing live event, the first camera device and the second camera device, wherein the sending includes automatically sending the differentiated prompt messages from a manager system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697